COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     David Berry v. Faith Temple Ministry International

Appellate case number:   01-19-00290-CV

Trial court case number: 1128507

Trial court:             County Civil Court at Law No. 3 of Harris County

      Appellant has filed two motions for emergency relief, one on May 15, 2019, and the second
on May 28, 2019. The Court requested a response to the first motion.\
       On May 20, 2019, a supplemental clerk’s record was filed containing an amended order
reducing the supersedeas bond amount from $700,000.00 to $7,000.00. Both of appellant’s
motions challenge the original order setting the supersedeas bond amount of $700,000.00.
Because the bond is no longer set at that amount, appellant’s motions are denied.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Date: __June 4, 2019______